            19-14006-smb                 Doc 133       Filed 02/20/20 Entered 02/20/20 17:02:06                                 Main Document
                                                                   Pg 1 of 12


                                                      UNITED STATES BANKRUPTCY COURT
                                                       SOUTHERN DISTRICT OF NEW YORK


In re Seabras 1 USA, LLC et al.,   [1]                                                                   Case No. 19-14006 (SMB)
      Debtors                                                                                   Reporting Period: 1/1/2020 - 1/31/2020

                                                                                                Federal Tax I.D. # XX-XXXXXXX

                                           CORPORATE MONTHLY OPERATING REPORT

      File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
      submit a copy of the report to any official committee appointed in the case.
      (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
      the month, as are the reports for Southern District of New York.)

      REQUIRED DOCUMENTS                                                                          Form No.              Document     Explanation
                                                                                                                         Attached      Attached
      Schedule of Cash Receipts and Disbursements                                         MOR-1                              Yes
      Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                             Yes
         Copies of bank statements [2]
         Cash disbursements journals [2]
      Statement of Operations                                                             MOR-2                              Yes
      Balance Sheet                                                                       MOR-3                              Yes
      Status of Post-petition Taxes                                                       MOR-4                              Yes
         Copies of IRS Form 6123 or payment receipt [2]
         Copies of tax returns filed during reporting period   [2]
      Summary of Unpaid Post-petition Debts                                               MOR-4a                             Yes
         Listing of Aged Accounts Payable [2]
      Accounts Receivable Reconciliation and Aging                                        MOR-5                              Yes
      Taxes Reconciliation and Aging                                                      MOR-5                              Yes
      Payments to Insiders and Professional                                               MOR-6                              Yes
      Post Petition Status of Secured Notes, Leases Payable                               MOR-6a                             Yes
      Debtor Questionnaire                                                                MOR-7                              Yes

      I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
      are true and correct to the best of my knowledge and belief.

      Signature of Debtor                                                                                             Date          2/19/20

      Signature of Authorized Individual*                                                                             Date          2/19/20

      Printed Name of Authorized Individual                  ROGER KUEBEL                                             Date           2/19/2020

      *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
      partnership; a manager or member if debtor is a limited liability company.

        The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers, are Seabras 1 USA,
      [1]
      LLC (0027) and Seabras 1 Bermuda Ltd. (7149). The Debtors’ principal offices are located at 600 Cummings Center, Suite 268Z,
      Beverly, MA 01915.




                                                                                                                                               FORM MOR.
                                                                                                                                              PAGE 1 OF 12.
              19-14006-smb                    Doc 133              Filed 02/20/20 Entered 02/20/20 17:02:06                                                Main Document
                                                                               Pg 2 of 12


                                                                    UNITED STATES BANKRUPTCY COURT
                                                                     SOUTHERN DISTRICT OF NEW YORK


In re Seabras 1 USA, LLC et al.,                                                                                             Case No. 19-14006 (SMB)
      Debtors                                                                                                       Reporting Period: 1/1/2020 - 1/31/2020

              GENERAL NOTES:

              The Monthly Operating Report includes activity for the following Debtors:


     Debtor                                                                                                          Case Number
     Seabras 1 USA, LLC                                                                                                 19-14006
     Seabras 1 Bermuda, Ltd                                                                                             19-14007

              Debtor-in-Possession Financial Statements

     This Monthly Operating Report has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in these chapter 11 cases and is in a
     format acceptable to the Office of the United States Trustee. The financial information contained herein is limited in scope and covers a limited time period. All information
     contained herein is unaudited and is subject to future adjustment. Certain assumptions have been made as noted herein. The unaudited consolidated financial statements presented
     herein have been derived from the Debtors’ books and records. The financial statements and supplemental information contained herein are unaudited, preliminary, and may not
     comply with generally accepted accounting principles (“ GAAP”) in all material respects. In addition, the financial statements and supplemental information contained herein is
     provided to fulfill the requirements of the Office of the United States Trustee and have been derived from the books and records of the Debtors.

     The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily
     reflect the consolidated results of operations, financial position, and cash flow of the Debtors in the future.

     The financial statements contained herein are unaudited and have been prepared on a going concern basis, which contemplates continuity of operations, realization of assets and
     liquidation of liabilities in the ordinary course of business. The ability of the Company, both during and after the Chapter 11 Cases, to continue as a going concern is contingent
     upon, among other things; (a) the ability of the Company to maintain compliance with all terms of its debt structure; (b) the ability of the Company to generate cash from operations
     and to maintain adequate cash on hand; (c) the resolution of the uncertainty as to the amount of claims that will be allowed; and (d) the Company’s ability to achieve profitability.
     There can be no assurance that the Company will be able to successfully achieve these objectives in order to continue as a going concern. The accompanying consolidated
     financial statements do not include any adjustments that might result should the Company be unable to continue as a going concern.

     The Company cautions investors and potential investors not to place undue reliance upon the information contained in the Monthly Operating Report, as it was not prepared for the
     purpose of providing the basis for an investment decision relating to the Company. The Monthly Operating Report was not audited or reviewed by independent accountants, is as
     prescribed by applicable bankruptcy laws, and is subject to future adjustment and reconciliation. The Monthly Operating Report does not contain all disclosures that would be
     required for presentation with GAAP. There can be no assurance that, from the perspective of an investor or potential investor, the Monthly Operating Report is complete. Results
     set forth in the Monthly Operating Report should not be viewed as indicative of future results.

     The results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and may not necessarily reflect
     the consolidated results of operations and financial position of the Debtors in the future.

     Liabilities Subject to Compromise


     As a result of the chapter 11 filings, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization. The determination of how
     liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a chapter 11 plan or reorganization. Accordingly, the ultimate amount of such
     liabilities is not determinable at this time. Pre-pretition liabilities that are subject to compromise under Financial Accounting Standards Board Accounting Standards Codification
     852, Reorganizations (“ ASC 852”) are preliminary and may be subject to future adjustments depending on Court actions, further developments with respect to disputed claims,
     determinations of the secured status of certain claims, the values of any collateral securing such claims, rejection of executory contracts, continued reconciliation or other events.


     Reorganization Items

     ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the income statement as reorganization items. Reorganization
     items include expenses related to legal advisory and representation services, other professional consulting and advisory services, debtor-in-possession financing fees and changes
     in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims.

     Nothing contained in this Monthly Operating Report shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their chapter 11 proceedings, including,
     but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination, defenses, characterization or re-characterization of contracts,
     assumption or rejection of contracts under the provisions of chapter 3 of Title 11 of the United States Code (the “Bankruptcy Code”) and/or causes of action under the provisions of
     chapter 5 of the Bankruptcy Code or any other relevant applicable laws to recover assets or avoid transfers.




                                                                                                                                                                   FORM GENERAL NOTES.
                                                                                                                                                                               PAGE 2 OF 12.
                19-14006-smb                         Doc 133              Filed 02/20/20 Entered 02/20/20 17:02:06                                                            Main Document
                                                                                      Pg 3 of 12


In re Seabras 1 USA, LLC et al.,                                                                                                                                            Case No. 19-14006 (SMB)
      Debtor                                                                                                                                                       Reporting Period: 1/1/2020 - 1/31/2020

                                            CONSOLIDATING SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

     In U.S. Dollars
                                                                                                                                                                    Consolidated Filing     Cumulative Filing to
                                                                                                             Seabras 1 Bermuda                                       Debtor Entities        Date (1/1/20 - 1/31/20)
                                                                                                                    Ltd.              Seabras 1 USA, LLC
     Beginning Cash Balance - Unrestricted (Bank)                                                           $           12,360,886    $           7,763,137        $         20,124,024     $          20,124,024
     Cash Receipts
        Customer Receipts                                                                                                      -                  1,451,242                    1,451,242                 1,451,242
        Sales & Use Tax Receipts                                                                                               -                     48,548                      48,548                     48,548
        Inter-Co Receipts                                                                                                      -                    491,685                     491,685                    491,685
     Total Cash Receipts                                                                                                       -                  1,991,474                    1,991,474                 1,991,474


     Operating Disbursements
        Network Related Opex (Capacity & O&M)                                                                                  -                    (60,219)                     (60,219)                  (60,219)
        Technical Space Opex (PoP's)                                                                                           -                    (84,359)                     (84,359)                  (84,359)
        APMA Maintenance                                                                                                       -                   (325,597)                   (325,597)                  (325,597)
        Cable Station Opex (Landing Stations/NOC)                                                                              -                    (92,230)                     (92,230)                  (92,230)
        Technical Supplies, Cross Connect, & Other                                                                             -                    (10,504)                     (10,504)                  (10,504)
        Infinera Annual Software & Support Maintenance                                                                         -                   (616,989)                   (616,989)                  (616,989)
        Post Warranty Support - Terminal Equipment                                                                             -                               -                     -                         -
        IP/(MPLS Opex)                                                                                                         -                   (101,948)                   (101,948)                  (101,948)
        Administrative Opex                                                                                               (330,521)                 (13,271)                   (343,791)                  (343,791)
        Sales, Use, & Other Taxes                                                                                              -                    (81,711)                     (81,711)                  (81,711)
        Inter-Co Funding                                                                                                       -                   (411,000)                   (411,000)                  (411,000)
        Debt Principal                                                                                                         -                               -                     -                         -
        Debt Interest                                                                                                          -                               -                     -                         -
        DSRA                                                                                                                   -                               -                     -                         -
        Capital Expenditures                                                                                                   -                    (56,510)                     (56,510)                  (56,510)
     Total Operating Disbursements                                                                                        (330,521)              (1,854,337)                  (2,184,858)               (2,184,858)

     Non-Operating Disbursements
        Professional Fees & Expenses                                                                                      (298,263)                            -               (298,263)                  (298,263)
        US Trustee Fees                                                                                                        -                               -                     -                         -
     Total Non-Operating Disbursements                                                                                    (298,263)                            -               (298,263)                  (298,263)


     Total Disbursements                                                                                                  (628,783)              (1,854,337)                  (2,483,121)               (2,483,121)


     Ending Cash Balance - Unrestricted (Bank)                                                              $           11,732,103    $           7,900,274        $         19,632,377     $          19,632,377

     Reconciling Adjustments (Bank to Book Cash)
        Outstanding Checks                                                                                                    (325)                 (15,420)                     (15,745)                  (15,745)
        Other                                                                                                                  -                               -                     -                         -
     Ending Cash Balance - Unrestricted (Book)                                                              $           11,731,778    $           7,884,854        $         19,616,632     $          19,616,632
        Restricted Cash Balance                                                                                         30,886,000                  336,000                  31,222,000                31,222,000
     Total Ending Cash Balance (Book)                                                                       $           42,617,778    $           8,220,854        $         50,838,632     $          50,838,632


                                                                  THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
     In U.S. Dollars                                                                                         Seabras 1 Bermuda                                      Consolidated Filing
                                                                                                                    Ltd.              Seabras 1 USA, LLC             Debtor Entities
     TOTAL DISBURSEMENTS                                                                                                  (628,783)              (1,854,337)                  (2,483,121)
          LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION ACCOUNTS                                                               -                           -                         -
         PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow                                                  -                           -                         -
       accounts)
     TOTAL   DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                    (628,783)              (1,854,337)                  (2,483,121)




                                                                                                                                                                                                FORM MOR-1.
                                                                                                                                                                                                PAGE 3 OF 12.
                        19-14006-smb                                   Doc 133                        Filed 02/20/20 Entered 02/20/20 17:02:06                                                                                        Main Document
                                                                                                                  Pg 4 of 12


In re Seabras 1 USA, LLC et al.,                                                                                                                                                                                                                          Case No. 19-14006 (SMB)
      Debtor                                                                                                                                                                                                                                     Reporting Period: 1/1/2020 - 1/31/2020

                                                                                                                CONSOLIDATING BANK RECONCILIATIONS
      Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)
                                                                                                                                                                                                                                                                            1/31/20
     Case #         Legal Owner (Entity)              Bank Institution       Account Name                                                        General Purpose                                                                      GL Account       Last 4 Acct #       USD Balance
     19-14007       Seabras 1 Bermuda, LTD            JP Morgan              Operating Account                                                   Limited activity (bank fees only)                                                    10007            3883                            24,101
     19-14007       Seabras 1 Bermuda, LTD            Deutsche Bank          Construction Account                                                Initially used to pay Seabras-1 construction expenses; no longer in use              10012            001.1                              -
     19-14007       Seabras 1 Bermuda, LTD            Deutsche Bank          Revenue Account                                                     Primary operating account for Bermuda receipts & operating expenses                  10015            001.2                          708,002
     19-14007       Seabras 1 Bermuda, LTD            Deutsche Bank          Seabras Bermuda Proceeds Account                                    Intended for non-customer proceeds (i.e. insurance);   not used to date              10017            001.5                              -
     19-14007       Seabras 1 Bermuda, LTD            Deutsche Bank          Contingent Sales Support Account                                    Used for receipt of contingent sales support debt & equity                           10018            001.6                      11,000,000
     19-14007       Seabras 1 Bermuda, LTD            Deutsche Bank          Seabras Bermuda Distributions Account                               Intended for distribution activity; not used to date                                 10019            001.7                              -
     19-14007       Seabras 1 Bermuda, LTD            Deutsche Bank          Locked Cash Account                                                 Used to lock cash for purpose of debt covenant terms; not in use                     10040            001.8                              -
     19-14007       Seabras 1 Bermuda, LTD            Deutsche Bank          Coface Debt Service Reserve Account                                 Restricted cash reserved for Coface debt                                             11001            001.3                      27,554,000
     19-14007       Seabras 1 Bermuda, LTD            Deutsche Bank          CSS Debt Service Reserve Account                                    Restricted cash reserved for CSS debt                                                11002            001.4                       3,332,000
     19-14006       Seabras 1 USA, LLC                JP Morgan              Operating Account                                                   Used to pay operating expenses of SB-1 USA                                           10008            5281                           551,200
     19-14006       Seabras 1 USA, LLC                JP Morgan              Operating Account - JP Morgan (Restrcited LC Balance)               Same bank account as above; separated in GL only for restricted portion              10058            5281                           336,000
     19-14006       Seabras 1 USA, LLC                Deutsche Bank          Construction Account                                                Initially used to pay Seabras-1 construction expenses; no longer in use              10011            002.1                              -
     19-14006       Seabras 1 USA, LLC                Deutsche Bank          Revenue Account                                                     Primary operating account for US entity receipts & operating expenses                10014            002.2                       7,349,074
                                                                                                                                                                                                                                                       Total Cash                 50,854,377
                                                                                                                                                                                                                                     (Less) Coface DSRA Restricted Cash          (27,554,000)
                                                                                                                                                                                                                                        (Less) CSS DSRA Restricted Cash           (3,332,000)
                                                                                                                                                                                                                    (Less) US OpCo Restricted Cash (NJ Environmental LC)            (336,000)
                                                                                                                                                                                                                                              Total Un-Restricted Cash            19,632,377


     The above captioned debtors (the “Debtors”) hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements.
     I attest that each of the Debtors’ bank accounts is reconciled to monthly bank statements.


     /s/ Roger Kuebel
     Roger Kuebel
     Chief Financial Officer




                                                                                                                                                                                                                                                                FORM MOR-1a.
                                                                                                                                                                                                                                                                 PAGE 4 OF 12.
             19-14006-smb                    Doc 133              Filed 02/20/20 Entered 02/20/20 17:02:06                                            Main Document
                                                                              Pg 5 of 12


In re Seabras 1 USA, LLC et al.,                                                     Case No. 19-14006 (SMB)
      Debtor                                                                Reporting Period: 1/1/2020 - 1/31/2020



                       CONSOLIDATING STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.



                                                                             Seabras 1 Bermuda          Consolidated Filing         Cumulative Filing to
     In U.S. Dollars                              Seabras 1 USA, LLC
                                                                                     Ltd                 Debtor Entities                  Date
     Total Revenues                               $             1,777,171 $                      -     $               1,777,171    $          1,777,171


     Cost of Goods Sold                                                -                         -                            -                       -
     Gross Profit                                               1,777,171                        -                     1,777,171               1,777,171


     Sales and Marketing                                           30,091                        -                        30,091                  30,091
     Operations                                                   849,158                        -                      849,158                  849,158
     General and Administrative                                     8,550                   922,140                     930,690                  930,690
     Depreciation                                               1,056,860                        -                     1,056,860               1,056,860
     Total Operating Expenses                                   1,944,658                   922,140                    2,866,799               2,866,799


     Operating Profit/(Loss)                                    (167,487)                  (922,140)                  (1,089,627)             (1,089,627)


     Restructuring Expenses                                           325                   764,572                     764,897                  764,897
     Other Income/Expenses                                      (167,376)                   888,488                     721,112                  721,112
     Net Income / (Loss)                          $                  (436) $             (2,575,200) $                (2,575,636)   $         (2,575,636)




                                                                                                                                                              FORM MOR-2.
                                                                                                                                                              PAGE 5 OF 12.
               19-14006-smb                        Doc 133                 Filed 02/20/20 Entered 02/20/20 17:02:06                                                         Main Document
                                                                                       Pg 6 of 12


In re Seabras 1 USA, LLC et al.,                                                                   Case No. 19-14006 (SMB)
      Debtor                                                                              Reporting Period: 1/1/2020 - 1/31/2020

                                        CONSOLIDATING BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.


                                                                                                                      Book Value at End of
                                                                                           Seabras 1 Bermuda                                         Book Value at End of
     In U.S. Dollars                                              Seabras 1 USA, LLC                                   Current Reporting
                                                                                                   Ltd                                              Prior Reporting Month
                                                                                                                            Month
     Current Assets
     Cash and Cash Equivalents                                     $         7,884,854    $            11,731,778 $                19,616,632       $           19,616,632
     Restricted Cash [1]                                                       336,000                 30,886,000                  31,222,000                   31,222,000
     Trade Receivables                                                       1,206,307                          -                   1,206,307                    1,206,307
     Prepaid and Other Current Assets                                        1,616,280                  1,228,127                   2,844,406                    2,844,406


     Total Current Assets                                                   11,043,441                 43,845,905                  54,889,345                   54,889,345


     Long Term Assets
     Long Term Related Parties and Shareholders                             59,590,189                230,940,336                 290,530,524                  290,530,524


     Total Long Term Assets                                                 59,590,189                230,940,336                 290,530,524                  290,530,524


     Property and Equipment
     Total Fixed Assets                                                    330,117,526                          -                 330,117,526                  330,117,526
     Accumulated Depreciation                                              (32,870,738)                         -                 (32,870,738)                 (32,870,738)
     Total Fixed Assets                                                    297,246,789                          -                 297,246,789                  297,246,789


     Total Intangible Assets
     Intangible Assets                                                                -                         -                           -                           -


     Total Intangible Assets                                                          -                         -                           -                           -


     Total Assets                                                          367,880,418                274,786,241                 642,666,658                  642,666,658


     Current Liabilities
     Trade Payables - Pre-petition                                             709,649                    814,406                   1,524,055                    1,524,055
     Trade Payables - Post-petition                                            306,676                    913,229                   1,219,905                    1,219,905
     Taxes Payable                                                               43,134                         -                       43,134                      43,134
     Accrued Expenses and Other Liabilities                                152,894,915                  2,966,489                 155,861,404                  155,861,404


     Total Current Liabilities                                             153,954,374                  4,694,124                 158,648,498                  158,648,498


     Long Term Liabilities
     Other Non Current Liabilities                                                    -               141,281,760                 141,281,760                  141,281,760
     Total Long Term Liabilities                                                      -               141,281,760                 141,281,760                  141,281,760


     Total Liabilities                                                     153,954,374                145,975,883                 299,930,258                  299,930,258


     Shareholders' Equity                                                             -                         -                           -                           -
     Common Stock                                                              113,230                          -                     113,230                      113,230
     Additional Paid-In Capital                                            230,827,105                205,823,677                 436,650,783                  436,650,783
     Accumulated Other Comprehensive Income                                       (436)                (2,575,200)                 (2,575,636)                  (2,575,636)
     Retained Earnings                                                     (17,013,856)               (74,438,120)                (91,451,976)                 (91,451,976)
     Total Shareholders' Equity                                            213,926,044                128,810,357                 342,736,401                  342,736,401


     Total Liabilities and Shareholders' Equity                    $       367,880,418    $           274,786,240 $               642,666,658       $          642,666,658




                                                                                                                                                                                    FORM MOR-3.
                                                                                                                                                                                    PAGE 6 OF 12.
                              19-14006-smb                   Doc 133               Filed 02/20/20 Entered 02/20/20 17:02:06                                           Main Document
                                                                                               Pg 7 of 12


In re                 Seabras 1 USA, LLC et al.,                                                                                   Case No. 19-14006 (SMB)
                      Debtor                                                                                              Reporting Period: 1/1/2020 - 1/31/2020

                                                      CONSOLIDATING STATUS OF POST-PETITION TAXES

                      The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
                      amount should be zero.


                                                                                         Amount
                                                                  Beginning Tax       Withheld and/or          Amount Paid           Date Paid   Check # or EFT       Ending Tax
    In U. S. Dollars                                                                     Accrued
                      Withholding                               $              -      $              -     $              -             N/A           N/A         $            -
                      FICA-Employee                                            -                     -                    -             N/A           N/A                      -
                      FICA-Employer                                            -                     -                    -             N/A           N/A                      -
    Federal




                      Unemployment                                             -                     -                    -             N/A           N/A                      -
                      Income                                                   -                     -                    -             N/A           N/A                      -
                      Other:_____________                                      -                     -                    -             N/A           N/A                      -
                       Total Federal Taxes                                     -                     -                    -             N/A           N/A                      -

                      Withholding                                              -                     -                    -             N/A           N/A                      -
                      Sales                                                    -                124,054                81,711         Various       Various                 42,343
    State and Local




                      Excise                                                   -                    792                   -             N/A           N/A                     792
                      Unemployment                                             -                     -                    -             N/A           N/A                      -
                      Real Property                                            -                     -                    -             N/A           N/A                      -
                      Personal Property                                        -                     -                    -             N/A           N/A                      -
                      Other:_____________                                      -                     -                    -             N/A           N/A                      -
                       Total State and Local                                   -                     -                    -             N/A           N/A                      -

                      Total Taxes                               $              -      $         124,845    $           81,711           N/A           N/A         $         43,134


                      Photocopies of tax returns filed during the reporting period available upon request of the United States Trustee.




                                                                                                                                                                                     FORM MOR-4.
                                                                                                                                                                                     PAGE 7 OF 12.
             19-14006-smb                     Doc 133            Filed 02/20/20 Entered 02/20/20 17:02:06                                                Main Document
                                                                             Pg 8 of 12


In re Seabras 1 USA, LLC et al.,                                                                                        Case No. 19-14006 (SMB)
      Debtor                                                                                                   Reporting Period: 1/1/2020 - 1/31/2020

                               CONSOLIDATING SUMMARY OF UNPAID POST-PETITION DEBTS

                                                                                                      Number of Days Past Due
                                                               Current             0-30               31-60                61-90               Over 91         Total
     Accounts Payable, Trade (Pre-Petition)                $             -   $            92,033 $          35,583 $            97,530 $           484,503 $      709,649
     Accounts Payable, Trade (Post-Petition)                       25,472              271,579                9,625                 -                     -       306,676
     Professional Fees                                                   -                   -                  -                   -                     -               -
     Amounts Due to Insiders                                      913,229              814,406                  -                   -                     -     1,727,635
     Other:______________                                                -                   -                  -                   -                     -               -
     Total Post-petition Debts                             $      938,700 $          1,178,018 $            45,208 $            97,530 $           484,503 $    2,743,960


     Listing of aged accounts payable available upon request of the United States Trustee.


     Explain how and when the Debtor intends to pay any past due post-petition debts.
     Payment of past due post-petition debts will be made once approval is received from court to issue payments per cash collateral budget.




                                                                                                                                                                   FORM MOR-4a.
                                                                                                                                                                       PAGE 8 OF 12.
          19-14006-smb                 Doc 133           Filed 02/20/20 Entered 02/20/20 17:02:06                                       Main Document
                                                                     Pg 9 of 12



In re Seabras 1 USA, LLC et al.,                                                                                Case No. 19-14006 (SMB)
      Debtor                                                                                           Reporting Period: 1/1/2020 - 1/31/2020



                                 CONSOLIDATING SUMMARY OF ACCOUNTS RECEIVABLE

     Accounts Receivable Reconciliation                                                   Amount
     Total Accounts Receivable at the beginning of the reporting period                   $      1,446,695
     Plus: Amounts billed during the period                                                      1,277,887
     Less: Amounts collected during the period                                                   (1,518,275)
     Total Accounts Receivable at the end of the reporting period                         $      1,206,307




     Accounts Receivable Aging                                            0-30 Days           31-60 Days           61-90 Days           91+ Days           Total
     Accounts Receivable                                            $          199,024    $        337,268     $         99,977     $       779,273          1,415,542
     Unbilled Receivables                                                      520,383                  -                       -                  -           520,383


     Total Accounts Receivable                                      $          719,407    $        337,268     $         99,977     $       779,273    $     1,935,925


     Less: Bad Debts (Amount considered uncollectible)                                -                 -                       -          (729,618)          (729,618)


     Net Accounts Receivable                                        $          719,407    $        337,268     $         99,977     $        49,655    $     1,206,307




                                                                                                                                                       FORM MOR-5.
                                                                                                                                                       PAGE 9 OF 12.
               19-14006-smb             Doc 133            Filed 02/20/20 Entered 02/20/20 17:02:06                                           Main Document
                                                                      Pg 10 of 12



In re Seabras 1 USA, LLC et al.,                                                                        Case No. 19-14006 (SMB)
      Debtor                                                                                   Reporting Period: 1/1/2020 - 1/31/2020



                CONSOLIDATING STATUS OF PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                            Payments Made to Insiders

                                                                                                                                  Total Paid to

                                Name                                   Type of Payment              Amount Paid                       Date

     Seaborn Management, Inc.                                     Master Services Agreement     $          279,479        $                  279,479

                                                                                                                              $                    -

     Total Payments Made to Insiders                                                            $          279,479        $                  279,479




                                                                       Payments Made to Professionals

                                                                                                Amount Paid During       Total Post- Petition Paid
                                Name                                   Amount Approved                                                                     Total Incurred & Unpaid
                                                                                                      Period                      to Date

     Professional Fees & Expenses

     Clifford Chance US LLP                                        $             284,112        $          284,112        $                  284,112        $            276,501




     Professional Fees & Expenses Paid via Escrow

     N/A                                                                                   -                         -                                 -                              -



     Professional Fees & Expenses Paid via Accounts [5 ]

     Stretto                                                                      14,151                    14,151                            14,151                              -



     Total Payments Made to Professionals                          $             298,263        $          298,263        $                  298,263        $            276,501




                                                                                                                                                                 FORM MOR-6.
                                                                                                                                                                 PAGE 10 OF 12.
            19-14006-smb                 Doc 133            Filed 02/20/20 Entered 02/20/20 17:02:06                      Main Document
                                                                       Pg 11 of 12


In re Seabras 1 USA, LLC et al.,                                                          Case No. 19-14006 (SMB)
      Debtor                                                                   Reporting Period:   1/1/2020 - 1/31/2020



      CONSOLIDATED POST-PETITION STATUS OF SECURED NOTES, LEASES
      PAYABLES AND ADEQUATE PROTECTION PAYMENTS


                      Post-petition Status of Secured Notes, Leases Payable & Adequate
                                           Protection Payments
                                                    Amount Paid                     Total Paid to
                         Type                       During Period                        Date
     Clifford Chance US LLP - Adequate Protection
                                                     $               284,112 $                  284,112
     Payments [1]
                                                                           -                          -
     Total Payments                                  $               284,112 $                  284,112


     [1] Same payment as what was previously disclosed on MOR-6.




                                                                                                                                 FORM MOR-6a.
                                                                                                                                 PAGE 11 OF 12.
                  19-14006-smb                               Doc 133                      Filed 02/20/20 Entered 02/20/20 17:02:06                                                                     Main Document
                                                                                                     Pg 12 of 12


In re Seabras 1 USA, LLC et al.,                                                                                                                                                      Case No. 19-14006 (SMB)
      Debtor                                                                                                                                                               Reporting Period:   1/1/2020 - 1/31/2020



                                                                                            DEBTOR QUESTIONNAIRE

                                                                                                                                                                                       Yes                           No

     Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of each item. Attach additional sheets if
     necessary.
     1. Have any assets been sold or transferred outside the normal course of business this reporting period?                                                                                                        X
     2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?                                                                                              X
     3. Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                                                                                                              X
     4. Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has the debtor received notice of expiration
                                                                                                                                                                                                                     X
     or cancellation of such policies?
     5. Is the Debtor delinquent in paying any insurance premium payment?                                                                                                                                            X
     6. Have any payments been made on pre-petition liabilities this reporting period?                                                                                                  X                                     [1]
     7. Are any post petition receivables (accounts, notes or loans) due from related parties?                                                                                          X                                     [2]
     8. Are any post petition payroll taxes past due?                                                                                                                                                                X
     9. Are any post petition State or Federal income taxes past due?                                                                                                                                                X
     10. Are any post petition real estate taxes past due?                                                                                                                                                           X
     11. Are any other post petition taxes past due?                                                                                                                                                                 X
     12. Have any pre-petition taxes been paid during this reporting period?                                                                                                            X                                     [1]
     13. Are any amounts owed to post petition creditors delinquent?                                                                                                                    X                                     [3]
     14. Are any wage payments past due?                                                                                                                                                                             X
     15. Have any post petition loans been been received by the Debtor from any party?                                                                                                                               X
     16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                                                                                                   X
     17. Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                                                                                               X
     18. Have the owners or shareholders received any compensation outside of the normal course of business?                                                                                                         X

     [1] In January 2020 the Debtors paid certain prepetition taxes and are in the process of filing a motion seeking authority to pay prepetition taxes and continue to pay postpetition taxes in the ordinary course.
     Additionally, the Debtors have paid prepetition reasonable documented out-of-pocket fees and expenses of Clifford Chace LLP pursuant to the Interim Order Under Bankruptcy Code Sections 105(a), 361, 362,
     363, 503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, and (III) Scheduling a Final Hearing
     [Docket No. 55] and the thereafter entered interim orders [Docket Nos. 110, 124].
     [2] Seabras 1 USA, LLC has a post-petition amount due from a related party (Seabras 1 Brasil Ltda.) in the amount of $23,596.
     [3] Payment of past due post-petition debts will be made once approval is received from court to issue payments per cash collateral budget.




                                                                                                                                                                                                                           FORM MOR-7.
                                                                                                                                                                                                                          PAGE 12 OF 12.
